



EXHIBIT 10.1
[swksa01a02a03.jpg]
May 11, 2016
Mr. David Aldrich
Re:    Second Amended and Restated Change of Control / Severance Agreement
Dear Dave:
This Second Amended and Restated Change of Control / Severance Agreement (the
“Agreement”) amends and restates the Amended and Restated Change of Control /
Severance Agreement between you and Skyworks Solutions, Inc. (“Skyworks”) dated
November 23, 2010 (as amended by letter agreement dated December 16, 2014) (the
“Initial Agreement”) in its entirety and sets out the severance arrangements
concerning your employment as of the Effective Date (as defined below) with
Skyworks.
1.
Termination of Employment Related to Change of Control



1.1.    If: (i) a Change of Control occurs while you are employed by Skyworks as
Executive Chairman, and (ii) your employment with Skyworks is terminated within
two (2) years after the Change of Control, by Skyworks without Cause (as defined
below) or by you for Good Reason (as defined below), then you will receive the
benefits provided in Section 1.3 below. In addition, if the Term (whether the
Initial Term or the Renewal Term) of this Agreement expires in accordance with
Section 8 hereof within ninety (90) days following a Change of Control, then you
will receive the benefits provided in Section 1.3 below.


1.2.    “Change of Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change of Control under one of such subsections but is
specifically exempted from another such subsection):


(a)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Skyworks if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of Skyworks (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of Skyworks entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from
Skyworks (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of Skyworks, unless the Person exercising,
converting or exchanging such security acquired such security directly from
Skyworks or an underwriter or agent of Skyworks), (ii) any acquisition by
Skyworks, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Skyworks or any corporation controlled by Skyworks,
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this Section 1.2; or







--------------------------------------------------------------------------------





(b)such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of Skyworks (the “Board”)(or, if applicable,
the Board of Directors of a successor corporation to Skyworks), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or


(c)the consummation of a merger, consolidation, reorganization, recapitalization
or statutory share exchange involving Skyworks or a sale or other disposition of
all or substantially all of the assets of Skyworks in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns
Skyworks or substantially all of Skyworks’ assets either directly or through one
or more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (ii) no Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by Skyworks or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or


(d)approval by the stockholders of Skyworks of a complete liquidation or
dissolution of Skyworks.


1.3.    Subject to the provisions of Sections 6 and 7, (i) on the Payment Date
(as defined in Section 7 hereof) (or such later date as may be required by
Section 6) for benefits resulting from a termination described in Section 1.1
hereof, Skyworks will pay you a lump sum equal to two and one-half (21/2) times
the sum of (a) your rate of annual base salary in effect immediately prior to
the Change of Control and (b) the greater of (1) the average of your three most
recent annual cash bonuses received prior to the year in which the Change of
Control occurs, whether or not includable in gross income for federal income tax
purposes, and (2) your target annual cash bonus opportunity for the year in
which the Change of Control occurs (without regard to the relative achievement
of any performance milestones which would otherwise impact payment of the target
bonus); and (ii) on such Payment Date, the exercise period of all of your then
outstanding Skyworks stock options shall be extended so that such options remain
exercisable for a period of thirty (30) months after the termination date (or,
if earlier, until the last day of the full option term), subject to their other
terms and conditions; and (iii) effective as of such Payment Date, provided you
are eligible for and timely elect to continue receiving group medical insurance
pursuant to COBRA, Skyworks will provide for





--------------------------------------------------------------------------------





COBRA continuation for you and your eligible dependents for a period of eighteen
(18) months following your termination date.


2.
Termination Without Cause or for Good Reason



2.1.    If, while you are employed by Skyworks as Executive Chairman, (i) your
employment with Skyworks is terminated by Skyworks without Cause, or (ii) you
terminate your employment with Skyworks for Good Reason, and, for the avoidance
of doubt, your termination is not by reason of the expiration of the Term of
this Agreement as described in Section 8 hereof, then you will receive the
benefits specified in Section 2.4 below. If your employment is terminated by
Skyworks for Cause or by you without Good Reason, you will not be entitled to
receive the benefits specified in Section 2.4 below. This Section 2.1 shall not
apply if you are entitled to receive the benefits set forth in Section 1.3
above.


2.2.    “Cause” means: (i) deliberate dishonesty significantly detrimental to
the best interests of Skyworks or any subsidiary or affiliate; (ii) conduct on
your part constituting an act of moral turpitude; (iii) willful disloyalty to
Skyworks or refusal or failure to obey the directions of the Board;
(iv) incompetent performance or substantial or continuing inattention to or
neglect of duties assigned to you. Any determination of Cause must be made by
the full Board at a meeting duly called, with you present and voting and, if you
wish, with your legal counsel present.


2.3.    “Good Reason” means, without your consent, (i) a material diminution in
your authority, duties or responsibility from those in effect on the Effective
Date; (ii) a material diminution in your base salary as in effect on the
Effective Date; (iii) a requirement that you report to a corporate officer or
employee instead of reporting directly to the Board; (iv) a material change in
your office location as in effect on the Effective Date; and (v) any material
breach of this agreement by Skyworks; provided, however, that a termination for
Good Reason can occur only if (i) you have given Skyworks a notice of the
existence of a condition giving rise to Good Reason and Skyworks has not cured
the condition giving rise to Good Reason within thirty (30) days after receipt
of such notice, and (ii) such notice is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur 30 days after such
failure to cure.


2.4.    Subject to the provisions of Sections 6 and 7, (i) on the Payment Date
(as defined in Section 7 hereof) (or such later date as may be required by
Section 6) for benefits resulting from a termination described in Section 2.1
hereof, Skyworks will pay you a lump sum equal to two (2) times the sum of
(a) your rate of annual base salary in effect immediately prior to such
termination and (b) the greater of (1) the average of your three most recent
annual cash bonuses received prior to the year in which the termination of
employment occurs, whether or not includable in gross income for federal income
tax purposes, and (2) your target annual cash bonus opportunity for the year in
which the termination of employment occurs (without regard to the relative
achievement of any performance milestones which would otherwise impact payment
of the target bonus); and (ii) (A) on such Payment Date all of your Skyworks
stock options will become immediately exercisable and, except as otherwise
stated in this agreement, the exercise period of such options shall be extended
so that such options remain exercisable for a period of two (2) years after the
termination date (or, if earlier, until the last day of the full option term),
subject to their other terms and conditions, (B) each outstanding restricted
stock award shall become immediately vested and free from restrictions as of
such Payment Date and (C) you will be entitled to receive the number of
performance shares that you would have earned had you remained employed through
the end of the applicable performance period, and such shares shall be issued to
you within 10 days of the end of the applicable performance period.


3.
Position and Compensation






--------------------------------------------------------------------------------







3.1.    Effective as of May 11, 2016 (the “Effective Date”) and for the duration
of the Term (as described in Section 8) you shall be employed by Skyworks to
serve as Executive Chairman of the Board. You are expected to devote your full
business time and professional efforts to the performance of your duties and
responsibilities for Skyworks and to abide by all Skyworks policies and
procedures as in effect from time to time. You will report directly to the
Board. During your employment as Executive Chairman with Skyworks, you will be
expected to conduct your business activities at all times in accordance with the
highest legal, ethical and professional standards.


3.2.    While you are employed as Executive Chairman, you will be paid at an
annual rate of $800,000, subject to tax and other withholdings as required by
law, to be paid in accordance with Skyworks’ standard payroll practices. As
Executive Chairman you will be eligible to participate in any fiscal year
executive incentive plan adopted by Skyworks during the Term. Your annual cash
bonus opportunity (i) under the Fiscal Year 2016 Executive Incentive Plan shall
remain in effect for the 2016 fiscal year, notwithstanding your change in role
and (ii) under any executive bonus plan adopted by Skyworks for any other fiscal
year during the Term, shall be same as the annual cash bonus opportunity
established for Skyworks’ then-CEO. You will also be eligible to receive an
annual award of stock options and performance shares each fiscal year during the
Term at the same time as annual equity awards are made to Skyworks’ executives,
in each case, in such amount as is equal to 90% of any such award made by
Skyworks to Skyworks’ then-CEO.


3.3.    Subject to the provisions of Sections 6 and 7, (i) on the Payment Date
(as defined in Section 7 hereof) (or such later date as may be required by
Section 6) following the date on which the Term (as described in Section 8
hereof) of this Agreement expires or the earlier termination of this Agreement
by reason of your death or Disability (as defined below), Skyworks will pay you
a lump sum equal to one (1) times the sum of (a) your rate of annual base salary
in effect immediately prior to such termination and (b) the greater of (1) the
average of your three most recent annual cash bonuses received prior to the year
in which the termination of employment occurs, whether or not includable in
gross income for federal income tax purposes, and (2) your target annual cash
bonus opportunity for the year in which the termination of employment occurs
(without regard to the relative achievement of any performance milestones which
would otherwise impact payment of the target bonus), (ii) effective as of such
Payment Date, provided you are eligible for and timely elect to continue
receiving group medical insurance pursuant to COBRA, Skyworks will provide for
COBRA continuation for you and your eligible dependents for a period of eighteen
(18) months following your termination date, (iii) (A) on such Payment Date all
of your Skyworks stock options will become immediately exercisable and, except
as otherwise stated in this agreement, remain exercisable for a period of two
(2) years after the termination date (or, if earlier, until the last day of the
full option term), subject to their other terms and conditions, (B) each
outstanding restricted stock award shall become immediately vested as of such
Payment Date, and (C) you will be entitled to receive the number of performance
shares that you would have earned had you remained employed through the end of
the applicable performance period, and such shares shall be issued to you within
ten (10) days of the end of the applicable performance period; provided,
however, that with respect to any awards granted to you with respect to the
final fiscal year in the Term, the portion of the award that is treated as set
forth in (A), (B) and (C) shall be pro-rated based on the number of days during
which you performed services for Skyworks during such fiscal year, and (iv) on
the date on which bonus awards are paid to participants in the executive bonus
plan adopted by Skyworks for the fiscal year in which your termination occurs,
Skyworks will pay you, in a single lump-sum, your bonus for such fiscal year,
(based on achievement of any and all applicable performance milestones as
determined by the Board in accordance with the terms of such executive bonus
plan), pro-rated based on the number of days during which you performed services
for Skyworks during such fiscal year. Notwithstanding the foregoing, in the
event (i) you voluntarily terminate your employment with Skyworks before the
date on which the Skyworks 2017 Annual Meeting of Stockholders occurs, you shall
not be entitled to the benefits





--------------------------------------------------------------------------------





described in this Section 3.3 or (ii) you and the Board mutually agree, at any
time on or after the date on which the Skyworks 2017 Annual Meeting of
Stockholders occurs, to shorten the Term, the Term shall be shortened such that
it shall expire on a date mutually agreed to by the parties, in which case you
would be entitled to the benefits described in this Section 3.3. This Section
3.3 shall not apply if you are entitled to receive the benefits set forth in
Sections 1.3 or 2.4 above.


3.4.    “Disability” means (i) you are unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) you are, by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering Skyworks’ employees.


4.
Effect of Change of Control on Equity Awards



Except as may otherwise be provided in an award agreement documenting an award
made under the Company’s 2015 Long Term Incentive Plan with respect to a Change
in Control (as that term is defined in such plan), if a Change of Control occurs
during the Term, immediately prior to such transaction constituting such Change
of Control, (i) all of your then unvested Skyworks stock options shall become
immediately vested and exercisable; (ii) any restrictions on each outstanding
restricted stock award shall lapse and such award shall become immediately
vested; and, (iii) each outstanding performance share award shall be deemed
earned as to the greater of (a) the “Target” level of shares for such award or
(b) the number of shares that would have been earned pursuant to the terms of
such award as of the day prior to the date of such Change of Control, and such
shares shall be issued by Skyworks to you immediately prior to such Change of
Control transaction.
5.
Non-Competition; Non-Solicitation



During the term of your employment with Skyworks and for the first twenty-four
(24) months after the date on which your employment with Skyworks is voluntarily
or involuntarily terminated, by yourself or by Skyworks, and with or without
cause (the “Noncompete Period”), you will not engage in any employment,
consulting or other activity that competes with the business of Skyworks or any
subsidiary or affiliate of Skyworks (collectively, “Skyworks and Affiliates”).
You acknowledge and agree that your direct or indirect participation in the
conduct of a competing business alone or with any other person will materially
impair the business and prospects of Skyworks and Affiliates. During the
Noncompete Period, you will not (i) attempt to hire any director, officer,
employee or agent of Skyworks and Affiliates, (ii) assist in such hiring by any
other person, (iii) encourage any person to terminate his or her employment or
business relationship with Skyworks, (iv) encourage any customer or supplier of
Skyworks to terminate its relationship with Skyworks, or (v) obtain, or assist
in obtaining, for your own benefit (other than indirectly as an employee of
Skyworks and Affiliates) any customer of Skyworks and Affiliates. If any of the
restrictions in this Section 5 are adjudicated to be excessively broad as to
scope, geographic area, time or otherwise, said restriction shall be reduced to
the extent necessary to make the restriction reasonable and shall be binding on
you as so reduced. Any provisions of this section not so reduced will remain in
full force and effect.


It is understood that during the Noncompete Period, you will make yourself
available to Skyworks and Affiliates for consultation on behalf of Skyworks and
Affiliates, upon reasonable request and at a





--------------------------------------------------------------------------------





reasonable rate of compensation and at reasonable times and places in light of
any commitment you may have to a new employer.


You understand and acknowledge that the remedies of Skyworks and Affiliates at
law for breach of any of the restrictions in this Section are inadequate and
that any such breach will cause irreparable harm to Skyworks. You therefore
agree that in addition and as a supplement to such other rights and remedies as
may exist in Skyworks’ favor, Skyworks may apply to any court having
jurisdiction to enforce the specific performance of the restrictions in this
Section, and may apply for injunctive relief against any act which would violate
those restrictions.
6.
Miscellaneous



All claims by you for benefits under the Agreement shall be directed to and
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to you in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to you for a review of the decision denying a claim. Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Skyworks
agrees to pay as incurred, to the full extent permitted by law, all legal,
accounting and other fees and expenses which you may reasonably incur as a
result of any claim or contest (regardless of the outcome thereof) by Skyworks,
you or others regarding the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by you regarding the amount of any payment
or benefits pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. Notwithstanding anything in this letter to
the contrary, (a) the reimbursement of a fee or expense pursuant this Section 6
shall be provided not later than the calendar year following the calendar year
in which the fee or expense was incurred, (b) the amount of fees and expenses
eligible for reimbursement during any calendar year may not affect the amount of
fees and expenses eligible for reimbursement in any other calendar year, (c) the
right to reimbursement under this Section 6 is not subject to liquidation or
exchange for another benefit and (d) the obligation of Skyworks under this
Section 6 shall survive the termination for any reason of this agreement and
shall remain in effect until the applicable statute of limitation has expired
with respect to any claim or contest (regardless of the outcome thereof) by
Skyworks, you or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by you regarding the amount of any
payment or benefits pursuant to this Agreement).
Notwithstanding anything in this letter to the contrary, no provision of this
letter will operate to extend the term of any “above water” option beyond the
earlier of (a) the term originally stated in the applicable option grant or
option agreement and (b) the 10th anniversary of the option grant date. For this
purpose, the term “above water” option means a stock option that has a per-share
exercise price that is less than the per-share fair market value of a share
underlying the option at the time of the extension.


If you are a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code as of the date of your employment termination, the commencement of the
delivery of any payments under Section 1.3, 2.4, or 3.3 and any other payments
under this Agreement that constitute deferred compensation payable upon
separation from service will not be paid until the first business day after the
date that is six (6) months following the date of your employment termination
or, if you die during such six (6) month period, on the first business day after
the date of your death (such delay, the “Six Month Delay”). The first payment
that





--------------------------------------------------------------------------------





can be made shall include the cumulative amount of any amounts that could not be
paid during such six (6) month period.


Except as expressly provided in this Section 6, neither you nor Skyworks shall
have the right to accelerate or to defer the delivery of the payments to be made
under this Agreement. Each payment under Section 1.3, 2.4 and 3.3 to shall be
treated as a separate payment within the meaning of Section 409A of the Code.
Notwithstanding anything in this letter to the contrary, references in Sections
1.3, 2.4 and 3.3 to employment termination shall be interpreted to mean
“separation from service,” as that term is used in Section 409A and related
regulations. Accordingly, payments under Sections 1.3, 2.4 or 3.3 of this
agreement shall not be made unless a separation from service (as that term is
used in Section 409A and related regulations) shall have occurred.


Skyworks may withhold (or cause to be withheld) from any payments made under
this agreement all federal, state, city or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.


This Agreement contains the entire understanding of the parties concerning its
subject matter, and if there is any conflict between the terms of this Agreement
and the terms of any other agreement (including but not limited to an equity
award held by you or the applicable plan under which such award was issued), the
terms of this Agreement shall govern. You shall not be eligible to receive
severance or similar payments under any severance plan, program or policy
maintained by Skyworks. This agreement may be modified only by a written
instrument executed by both parties. This agreement replaces and supersedes all
prior agreements relating to your employment or severance, including without
limitation the letter agreement between you and Alpha Industries, Inc. dated
April 1, 2001, the letter agreement between you and Skyworks dated May 26, 2005
and the Initial Agreement.


This agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.


7.
Release



Skyworks shall have no obligation to make any payments or provide any benefits
pursuant to Section 1.3, Section 2.4 or Section 3.3, as applicable, unless
(i) you agree to sign and deliver to the General Counsel of Skyworks a release
of claims in substantially the form attached hereto as Exhibit A (the “Release”)
and (ii) the Release has become non-revocable by the sixtieth (60th) day
following the date of termination of your employment. The payments and benefits
pursuant to Sections 1.3, 2.4 or 3.3 shall be paid or commence on the first
payroll date following the date that the waiver and release becomes effective
(the “Payment Date”). Notwithstanding the foregoing, if the 60th day following
the date of termination occurs in the calendar year following the date of
termination, then the Payment Date shall be no earlier than January 1 of such
subsequent calendar year. For the avoidance of doubt, if the Six Month Delay
applies to your payments and benefits, then payments and benefits pursuant to
Section 1.3, 2.4 and 3.3 shall be paid at the time set forth in Section 6
hereof.
8.
Term



This Agreement, as amended and restated, shall become effective on the Effective
Date, and shall remain in effect until the date on which the Skyworks 2018
Annual Meeting of Stockholders occurs (the “Initial Term”). Unless your
employment is earlier terminated in accordance with the provisions hereof, the
Initial Term of your employment under this Agreement shall be automatically
extended until the date on which the Skyworks





--------------------------------------------------------------------------------





2019 Annual Meeting of Stockholders occurs (the “Renewal Term”) unless either
you or Skyworks provides the other party with written notice at least 90 days
prior to the end of the Initial Term that the Initial Term shall not be so
extended. For purposes of this Agreement, the “Term” shall mean the Initial Term
and the Renewal Term, if any. In addition, (i) if your employment terminates
prior to the end of the Term, this Agreement shall remain in effect until all of
your and Skyworks’ obligations hereunder have been fully satisfied and (ii) if a
Change of Control occurs prior to the end of the Term, this Agreement shall
remain in effect until the latest to occur of (a) date on which the Term
expires; (b) the second anniversary of the Change of Control; or, if your
employment terminates prior to the occurrence of the date on which the Term
expires or the second anniversary of the Change of Control, (c) the date that
all of your and Skyworks’ obligations hereunder have been fully satisfied.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







Please sign both copies of this Agreement and return one to Skyworks.
Sincerely,
 
AGREED TO:
Skyworks Solutions, Inc.
 
 
/s/ Christine King
 
/s/ David J. Aldrich
Christine King
Chairman of the
Compensation Committee
 
David J. Aldrich


Date: May 12, 2016
 
 
 










--------------------------------------------------------------------------------





EXHIBIT A
Form of Release of Claims
In consideration for receiving benefits pursuant to either, as applicable,
Section 1.3, Section 2.4 or Section 3.3 of the Second Amended and Restated
Change of Control/Severance Agreement dated May 11, 2016 between you and
Skyworks Solutions, Inc. (the “Company”) (the “Agreement”), you, on behalf of
yourself and your representatives, agents, estate, heirs, successors and
assigns, agree to and do hereby forever waive, release and discharge the
Company, and each of its affiliated or related entities, parents, subsidiaries,
predecessors, successors, assigns, divisions, owners, stockholders, partners,
directors, officers, attorneys, insurers, benefit plans, employees and agents,
whether previously or hereinafter affiliated in any manner, as well as all
persons or entities acting by, through, or in concert with any of them
(collectively, the “Released Parties”), from any and all claims, debts,
contracts, obligations, promises, controversies, agreements, liabilities,
demands, wage claims, expenses, charges of discrimination, harassment or
retaliation, disputes, agreements, damages, attorneys’ fees, or complaints of
any nature whatsoever, whether or not now known, suspected, claimed, matured or
unmatured, existing or contingent, from the beginning of time until the moment
you have signed this Agreement, against the Released Parties (whether directly
or indirectly), or any of them, by reason of any act, event or omission
concerning any matter, cause or thing, including, without limiting the
generality of the foregoing, any claims related to or arising out of (i) your
employment or its termination, (ii) any contract or agreement (express or
implied) between you and any of the Released Parties, (iii) any tort or
tort-type claim, (iv) any federal, state or governmental constitution, statute,
regulation or ordinance, including but not limited to the U.S. Constitution;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended (including
the Older Workers Benefit Protection Act); the Equal Pay Act of 1963, as
amended; the Americans With Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
any applicable Executive Order Programs; any similar state or local statutes or
laws; and any other federal, state, or local civil or human rights law, (v) any
public policy, contract or tort law, or under common law, (vi) any policies,
practices or procedures of the Company, (vii) any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation, (vii) any
claim for costs, fees, or other expenses, including attorneys’ fees incurred in
these matters, (viii) any impairment of your ability to obtain subsequent
employment, and (ix) any permanent or temporary disability or loss of future
earnings.


For the purpose of implementing a full and complete release and discharge of the
Released Parties, you expressly acknowledge that this Agreement is intended to
include and does include in its effect, without limitation, all claims which you
do not know or suspect to exist in your favor against the Released Parties, or
any of them, at the moment of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.


BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:


YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE EITHER DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE CHOSEN
NOT TO DO SO OF YOUR OWN VOLITION;


YOU HAVE HAD AT LEAST 21 DAYS: (A) FROM THE DATE OF YOUR RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM
ON                            ,                    ; AND (B) TO CONSIDER IT AND
THE CHANGES MADE SINCE THE                                        , VERSION OF
THIS RELEASE AND SUCH CHANGES ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD; AND





--------------------------------------------------------------------------------





YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED.






 
 
 
 
 
Agreed:
 
 
 
 
 
 
 
 
 

Date:
Acknowledged: SKYWORKS SOLUTIONS, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
GENERAL COUNSEL
 
 

Date:







